Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elmekies (Pub No. US 2017/0069142 A1) in view of Bascle et al. (Pub No. US 2002/0107674 A1) in further view of Ambrus et al. (Pub No. US 2016/0179336 A1).


As per claim 1, Elmekies teaches the claimed:
1. A method of arranging one or more functional elements in a room (in the middle of [0018] “… Once this is done, it becomes possible for a user to ‘place’ objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”), characterized comprising the steps: 
a) three-dimensional acquisition of the room or of part of the room by means of a scanner ([0035] “In one embodiment, as the user uses a camera, such as one on a mobile smart phone, to scan a room, the actual view of the room is replaced with the virtual room, potentially inclusive of grid lines and edges as shown in FIG. 2, as well as furnishings and coverings, and as the user scans the room, the image appearing on the screen is delivered in synch with the movement of the camera”); 
b) definition of a grid of the room based on the acquisition in accordance with step a) ([0033] “Once the room is characterized (that is, a ‘virtual’ room is understood to exist with particular dimensions), items such as furnishings, flooring, paint, and so on can be placed in the virtual room. The present invention uses a photo or video feed to create a virtual 3D room made up of wall, floor and ceiling surfaces. These surfaces are ‘matched’ to the photo/video input (see above) for assurance of consistency … as the user uses a camera, such as one on a mobile smart phone, to scan a room, the actual view of the room is replaced with the virtual room, potentially inclusive of grid lines and edges as shown in FIG. 2, and as the user scans the room, the image appearing on the screen is delivered in synch with the movement of the camera”); 
c) definition of grid points of the room in the grid prepared in accordance with step b) (This is shown in figure 2 where the series of grid lines make up grid points where lines from the grid intersect); 
d) definition of at least one grid point of one or more functional elements ([0018] “The grid is beneficial to a user in later determining placement of objects as the grid separations are of defined distance in the actual room. The grid lines are adjustable to indicate a defined distance, e.g., grid lines can be placed so as to represent one foot (or some other distance) separation. The relative positioning of the virtual room and the display of a virtual camera is a goal. Once this is done, it becomes possible for a user to "place" objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”.  
In this instance, grid points are defined across the virtual room such that a functional element such as a chair object may also be placed with the grid lines).

Elmekies alone does not explicitly teach the remaining claim limitations.
However, Elmekies in combination with Bascle teaches the claimed:
e) virtual arrangement of a functional element or elements in the room at at least one point at which at least one grid point of the room and at least one grid point of the functional element coincide (Bascle teaches this feature in figure 2 where the points of a couple of the functional elements such as furniture or other items in the room coincide with one or more grid points in the room.  Ambrus further re-enforces the concept of coinciding points in paragraph [0073] where virtual objects that are being manipulated by the user in their system may be snapped to a grid over the 3D space, e.g. please see Ambrus where they state: “[0074] Snapping against world grid--Object positions or edges can be snapped to a fixed-sized grid in the world”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an example where at least one point of the element or functional element in the room coincide with at least one grid point as taught by Bascle with the system of Elmekies in order to improve the ease of user in the interactive interface in Bascle.  For example, the interactive interface in Bascle allows a user to manipulate virtual furniture items within a room.  By having a corner of the furniture coincide with a grid point that visually and spatially allows the user to better understand how that furniture item is being positioned with respect to a given location along the floor within the virtual room.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the snap to grid feature to allow the points to coincide as taught by Ambrus with the system of Elmekies as modified by Bascle.  Ambrus provides a benefit with their grid snapping controls because this allows a user to more easily align a piece of furniture or other element in the room with the grid that is present in the room.

Elmekies and Bascle in combination with Ambrus teaches the claimed:
wherein a grid dimension of the room is formed in dependence on the dimension(s) of the functional element or elements (Elmekies shows an example of a room grid in figure 2.  Elmekies is silent about calculating a grid dimension per se.  Please see Ambrus in [0074] where they refer to “… 1) an adaptive grid size based on carried object size, 2) varying the grid size based on nearby objects in the world”.  Thus, Ambrus teaches that the grid size (a dimension) may be adaptively adjusted) to be formed in dependence on the size of the functional element or elements (the size of the carried object or nearby objects in Ambrus)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the grid size (including a dimension) based on the size of the functional element or elements as taught by Ambrus with the system of Elmekies as modified by Bascle.  Ambrus teaches the advantage in [0074] where they state that this gives the user finer control over the placement of the object.


As per claim 6, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies in combination with Bascle and Ambrus teaches the claimed:
6. The method in accordance claim 1, characterized in wherein the grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element (Bascle teaches this feature in figure 2 where grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element towards the center of the room.  Ambrus further re-enforces the concept of coinciding points in paragraph [0073] where virtual objects that are being manipulated by the user in their system may be snapped to a grid over the 3D space, e.g. please see Ambrus where they state: “[0074] Snapping against world grid--Object positions or edges can be snapped to a fixed-sized grid in the world”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use have grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element as taught by Bascle and Ambrus with the system of Elmekies in order to allow the elements or functional elements to neatly align to the grid defined across the floor plain.  This aids in placement of objects along the floor plan because the grid helps provide visual and spatial cues as to the 3D position in which the elements or functional elements align to the placement grid.


As per claim 7, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies in combination with Bascle teaches the claimed:
7. The method in accordance with claim 1, wherein the grid point or points of the functional element or elements is/are disposed within the functional element (Bascle teaches this feature in figure 2 where the grid point or points of the functional element or elements is/are disposed within the functional element.  For example, in figure 2 towards the center of the room, it shows an elongated functional element placed along the floor where several grid points are disposed within the functional element along the floor plane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the grid point or points of the functional element or elements to be disposed within the functional element as taught by Bascle with the system of Elmekies.  The motivation of claim 6 is incorporated herein.

As per claim 8, Elmekies teaches the claimed:
8. The method in accordance with claim 1, characterized in wherein the functional element is a furniture element ([0018] “… The grid is beneficial to a user in later determining placement of objects as the grid separations are of defined distance in the actual room … Once this is done, it becomes possible for a user to "place" objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room” and in [0041] “1. Data Model: A model that includes both an intermediate model for translation of source data into system data, and a flexible system data model that supports a wide range of furniture, object and surface treatment models”).

As per claim 9, Elmekies teaches the claimed:
9. The method in accordance with one of the preceding claim 1, characterized in wherein the functional element is a furniture element or a functional element of a kitchen or of a living room or of a bathroom or of another room (Elmekies in [0018] teaches of the functional element being a chair, e.g. they state “… That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”.  Elmekies figures 2 and 3a-b shows that the room in a house is a living room or another room).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Dishno (Pub No. 2018/0225885 A1).

As per claim 2, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Dishno teaches the claimed:
2. The method in accordance with claim 1, wherein a cut set is formed from the grid points of the room and the grid points of the functional element or elements (Dishno in paragraph [0089] teaches of a cut set as being made up of a design grid for a given room in a building where the room is defined with a larger building grid in paragraph [0088] of Dishno.  As mentioned above for claim 1, Elmekies in figure 2 and in [0018] and Bascle in figure 2 teaches that a grid for a room may have a set of grid points and grid points of the functional element or elements.  Thus, the claimed feature is taught when the set of grid points and grid points of the functional element or elements in Elmekies and Bascle are defined within the design grid for room as taught by Dishno).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cut set or design grid as taught by Dishno with the system of Elmekies as modified by Bascle and Ambrus in order to help divide up a large space such as a building into more manageable grid sections.  This is useful for a user who wants to only focus on one room or one portion of a room at a time for furniture placement.  Dishno later allows these room grids to be joined for planning a larger building (e.g. in [0088] of Dishno).  


As per claim 3, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies, Bascle, and Ambrus in combination with Dishno teaches the claimed:
3. The method in accordance with claim 2, wherein the cut set of the grid points of the room and the grid points of the functional element or the elements each form a zero point for a further planning of the room so that a precise arrangement of any desired elements is possible at exactly the desired position in the room (Dishno in paragraph [0089] teaches this feature where the cut set or room grid has its origin of the grid as corresponding to the claimed “zero point”.  Dishno teaches of the claimed “zero point” in paragraph [0095] by teaching of defining a start point for each grid within their system, e.g. Dishno states “Each start point may be defined as the closest line end point to the top left corner of the screen or grid”.  This design grid allows for a precise arrangement of any desired elements at a desired position in the room, e.g. please see Dishno in [0089] “A ‘design grid’ may refer to a room grid that provides the ability to edit, add, and remove objects, walls, doors, windows, and/or other features. The design grid may include various edit tools. ‘Edit tools’ may refer to a collection of elements that may be used to edit, create, remove, append multimedia, color, and style structures and objects”.  Ambrus teaches of providing precise arrangement in [0074] where an adaptive grid size allows for more precise arrangement over fixed grids.
As mentioned above for claim 1, Elmekies in figure 2 and in [0018] and Bascle in figure 2 teaches that a grid for a room may have a set of grid points and grid points of the functional element or elements.  Thus, the claimed feature is taught when the set of grid points and grid points of the functional element or elements in Elmekies and Bascle are defined within the design grid for a room as taught by Dishno).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cut set or design grid as taught by Dishno with the system of Elmekies as modified by Bascle and Ambrus.  The motivation of claim 2 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the precise arrangement as taught by Ambrus with the system of Elmekies as modified by Bascle in order to give the user finer control over the furniture and virtual object placement within the room.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Hong et al. (Pub No. US 2019/0250791 A1).

As per claim 5, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies, Bascle and Ambrus in combination with Hong teaches the claimed:
5. The method in accordance with claim 1, characterized in wherein the grid dimension of the room is a whole number multiple or a whole number divisor of the dimension(s) of the functional element or elements (As mentioned above for claim 1, Ambrus teaches of allowing an adaptive grid size in paragraph [0074].  Hong teaches that the grid dimension of the room is a whole number multiple or a whole number divisor of the dimension(s) of the functional element or elements in figures 3-5.  For example, Hong defines a single 1x1 block as the minimum size that an element can be present within their virtual space in paragraph [0023] because all of the building blocks are defined with respect to the grid and grid lines present.  The grid that is defined for the room in Hong is a multiple of this single 1x1 block smallest element size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the grid dimension of the room to be a whole number multiple of the dimension(s) of the functional element or elements as taught by Hong with the system of Elmekies as modified by Bascle and Ambrus.  This simplifies the placement of the objects within the grid since the grid for the room is defined with respect to the smallest size block (element) in Hong.  This may make it easier for the user to arrange and manipulate virtual elements in a 3D space for the user since the grid defines a set of discrete positions that the piece of furniture may be placed onto.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Imamura et al. (Pub No. 2002/0032546 A1).

As per claim 10, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Imamura teaches the claimed:
10. The method in accordance with claim 1, wherein the functional element is a table, a board, a work surface, a sink, a floor unit, a wall unit, a furniture island, and/or a technical appliance (Please see Imamura in the transition from figure 14 to figure 15 where functional elements include a table.  Imamura in figures 31B-C shows an example of a work surface by including a desk).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional elements to include a table or work surface as taught by Imamura with the system of Elmekies as modified by Bascle and Ambrus because these are common and useful features to incorporate into an interior planning program (e.g. when planning furniture placement for objects that typically appear within a room of a house).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus, Imamura, and NPL Video Titled “Complete ProKitchen Design in 20 Minutes!”, published Sept 18, 2014 (herein referred to as “ProKitchen_20mins”).

As per claim 11, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with ProKitchen_20mins teaches the claimed:
11. The method in accordance with claim 10, wherein the technical appliance is an oven (Please see Autodesk_ANZ around 5:30 to 6:00 where it shows the user interactively adding a range with oven into the software for design a kitchen.  The range with oven is labelled “RG-GSRBD S”.  

    PNG
    media_image1.png
    418
    726
    media_image1.png
    Greyscale

The screenshot at 5:55 shows where the range with oven (functional element) has boundary points on its back portion that coincide with grid points along the wall in the kitchen as well.  ProKitchen_20mins at 15:36 in the 3D rendering of the kitchen shows that the electric range appliance located near the refrigerator contains an oven).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional elements to include an oven as an appliance as taught by ProKitchen_20mins with the system of Elmekies as modified by Bascle, Ambrus, Elmekies, and Imamura because this is a common and useful appliance feature to incorporate into an interior planning program when designing a kitchen.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and NPL Video Titled “20-20 Integrated Wardrobe Solution: Optima”, published Sept 18, 2014 (herein referred to as “2020demos”).

As per claim 12, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with 2020demos teaches the claimed:
12. The method in accordance with claim 7, wherein the functional element is a groove (Please see 2020demos in the transition between the screenshot at 0:54 and 1:04 where a groove functional element feature is added to the lower portion of the closet doors using design software with a grid and grid points of a room.  This added groove feature is also shown in the screenshot at 3:33 at the very bottom of the two closet sections, e.g. the section of the closet next to the floor.  The screenshot at 1:04 shows the grid points located on or disposed within the functional element as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional elements to include a groove feature as taught by 2020demos with the system of Elmekies as modified by Bascle and Ambrus because this adds useful and decorative features to the bottom of the closet door sections when designing a closet (2020demos at 1:04).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Takahashi et al. (Pub No. US 2005/0012740 A1).

As per claim 13, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Takahashi teaches the claimed:
13. The method in accordance with claim 1, wherein the at least one grid point of the room is disposed on lines of the grid (As mentioned above for claim 1, Elmekies teaches of the claimed grid points of the room being points at the intersection between two lines on the grid.  Takahashi shows a clear example of the claimed grid points being disposed over top of the intersection between two lines on the grid in figure 4.  The claimed feature is taught when Takahashi is used to apply the grid points of the room to be disposed over top of the intersection between two lines on the grid in Elmekies).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose grid points on the lines of the grid as taught by Takahashi with the system of Elmekies as modified by Bascle and Ambrus in order to make it easier for the user to visually discern each individual interval along the grid when placing objects in Elmekies.  For example, the disposed grid points on the grid lines in figure 4 of Takahashi makes it easier to visualize the individual cells on the grid.  


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus, Takahashi, and NPL Video Titled “ProKitchen 8.1.8 - Advanced Snap”, published 2016, herein referred to as “ProKitchen_Adv_Snap”).

As per claim 14, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with ProKitchen_Adv_Snap teaches the claimed:
14. The method in accordance with claim 13, wherein only the coinciding points of the room grid and of a product grid of the functional element or elements are used to position the functional element or elements (ProKitchen_Adv_Snap in the video around 4:10, the narrator clicks a button called “GSNAP” on the bottom right corner which enables the grid snap feature in the design program.  After this button is selected, the movement and placement of the functional element or elements (shown as a square in the video) acts such that only the coinciding points of the room grid and product grid (corners of the square representing the element) are used to position the function element or elements, e.g. please see the screenshots around 4:48 and 4:54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for only the coinciding points of the room grid and points of a product grid of the functional element or elements to be used to position the functional element or elements as taught by ProKitchen_Adv_Snap with the system of Elmekies as modified by Bascle and Takahashi in order to make it easier to align a functional element or elements in the kitchen with the grid (ProKitchen_Adv_Snap video from 4:10 to 4:30).


As per claim 16, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies, Bascle, and Ambrus in combination with ProKitchen_Adv_Snap teaches the claimed:
16. The method in accordance with claim 14, wherein the grid dimension of the room grid is based on a product grid of the functional element or elements (Elmekies shows an example of a room grid in figure 2.  Elmekies is silent about calculating a grid dimension per se. Please see Ambrus in [0074] where they refer to “… 1) an adaptive grid size based on carried object size, 2) varying the grid size based on nearby objects in the world”.  Thus, Ambrus teaches that the grid size (a dimension) may be adaptively adjusted) to be formed in dependence on the size of the functional element or elements (the size of the carried object or nearby objects in Ambrus).  ProKitchen_Adv_Snap at 4:48 and 4:54 shows that an object’s size may be determined by its outer corner or edge points especially when that object is rectangular or square.  The set of outer corner or edge points around the object make up that object’s product grid.  Thus, Ambrus teaches this feature in [0074] when the object size that is adaptively setting the room grid dimensions has that object’s size defined by its set of outer corner or edge points around the object (the object’s product grid)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the grid size (including a dimension) based on the size of the functional element or elements as taught by Ambrus with the system of Elmekies as modified by Bascle.  Ambrus teaches the advantage in [0074] where they state that this gives the user finer control over the placement of the object.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the object’s size by its set of outer corner or edge points as taught by ProKitchen_Adv_Snap with the system of Elmekies as modified by Bascle, Takahashi, and Ambrus because rectangular or square shaped objects have their size defined by the straight lines that defined their edges and corners.  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and ProKitchen_20mins.

As per claim 15, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with ProKitchen_20mins teaches the claimed:
15. The method in accordance with claim 1, wherein the grid dimension of the room is selected to be a whole number divisor of the dimension(s) of the functional element or elements (Please see ProKitchen_20mins in the video around 2:15-2:25 where the horizontal dimension of the room is set at 144 inches or 12 ft.  ProKitchen_20mins at the video around 10:37 where it shows that the functional elements or elements “DHW-2-S” and “B48” have a horizontal distance of 24 or 48 inches respectively.  Thus, the horizontal dimension of the room has a whole number divisor of “6” for the functional element or element “DHW-2-S” (144 inches / 24 inches).  Further, the horizontal dimension of the room has a whole number divisor of “3” for the functional element or element “B48” (144 inches / 48 inches)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dimension of the room to be a whole number divisor as taught by ProKitchen_20mins with the system of Elmekies as modified by Bascle and Ambrus in order to allow the functional elements to fit cleaner along the grid partitions and simplify the math in fitting a series of functional elements or elements within a room along one or more of its dimensions.  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and ProKitchen_Adv_Snap.

As per claim 17, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with ProKitchen_Adv_Snap teaches the claimed:
17. The method in accordance with claim 1, wherein the movement of the functional element or elements is not continuous during the virtual arrangement but rather incremental from one line of the grid of the room to the next (ProKitchen_Adv_Snap in the video around 4:10, the narrator clicks a button called “GSNAP” on the bottom right corner which enables the grid snap feature in the design program.  After this button is selected, the movement of the functional element or elements (shown as a square in the video) moves in a non-continuous manner such that the movement is moved incrementally from one line of the grid of the room to the next, e.g. please see the screenshots around 4:48 and 4:54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-continuous, incremental movement as taught by ProKitchen_Adv_Snap with the system of Elmekies as modified by Bascle in order to make it easier to align a functional element or elements in the kitchen with the grid (ProKitchen_Adv_Snap video from 4:10 to 4:30).

Response to Arguments
	Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  Applicant argues:

    PNG
    media_image2.png
    227
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    57
    593
    media_image3.png
    Greyscale

(bottom of page 8 to the top of page 9 in filed response).

The Examiner respectfully maintains that the prior art rejections in this matter are proper.  As mentioned above for claim 1, features from Bascle and Ambrus are cited for teaching this claimed feature.  In particular, Ambrus in [0074] teaches of allowing a user to position objects by snapping to a world grid.  Bascle in figure 2 shows examples of furniture objects where the edge or corner points of those furniture objects align and coincide with the grid points.  In particular, the edge or corner points of those furniture objects correspond to the claimed “grid points of a functional element” and the points where two lines from the grid intersect in the room corresponds to the claimed “grid points”.  
The claimed feature is taught when the grid snapping from Ambrus is applied to the grid shown in figure 2 of Bascle.  In this combination, the edges and edge points of the furniture items are snapped and thus align and coincide with grid points.  The grids in both Ambrus and Bascle have grid points where these grid points correspond to locations where lines from the grid intersect each other.  In addition, Ambrus in [0074] teaches of that the grid dimension of the room is formed in dependence on the dimension(s) of the functional element or elements.  For example, Ambrus in [0074] refers to using an adaptive grid size that is based on the carried object size or based on nearby objects in the world.  Thus, Ambrus teaches that the grid size (a dimension) may be adaptively adjusted) to be formed in dependence on the size of the functional element or elements (the size of the carried object or nearby objects in Ambrus).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571)272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/            Primary Examiner, Art Unit 2699